The appellant was convicted of violating the Medical Practice Act, and his punishment assessed at a fine of $150 and one day in the county jail.
The record discloses that the appellant was a chiropractor, and that he treated or "adjusted" Mrs. George Rouse, for which he accepted pay, without having first obtained a license from the State Board of Medical Examiners, or without having a diploma from some reputable medical college, with the verification license from said medical board, and having same properly registered with the district clerk of said county, as required by law.
The appellant strenuously insists that Art. 739, P. C., under which this conviction was had, is unconstitutional and in conflict with Art. 6, P. C., in that it is vague, indefinite, and uncertain in requiring an applicant for medical license to register with the district clerk of the county in which he resides, "lawful authority to so practice medicine as herein prescribed," etc., without properly defining what is meant by "lawful authority," and that the trial court committed reversible error in refusing to quash the information and complaint by reason thereof. In other words, it is the appellant's contention that the legislature, in adopting the 1925 Penal Code and by use of the words set out in Sec. 3 to the effect that, "All penal laws and all laws relating to criminal procedure in this state that are not embraced in this act and that have not been enacted during the present session of the legislature be and the same are hereby repealed. All laws and parts of laws relating to crime omitted from this act have been intentionally omitted. * * * And the articles contained in this Act as revised, rewritten, changed, combined and codified shall not be construed as a continuation of former laws except as otherwise herein provided," intended to prohibit this court from taking into consideration, in construing Art. 739, supra, the civil statutes relative to the procedure of the medical board in *Page 98 
granting permits and certificates to applicants who desire to practice medicine. Looking at Art. 739 alone, without the aid of said civil statutes, it is true that it would be impossible to determine just what is meant by "lawful authority." However, we are not in accord with the contention of appellant's counsel that the legislature, in adopting this code, intended, under Sec. 3, to prohibit this court from referring to and taking into consideration the civil statutes pertaining to the Medical Practice Act, as herein urged. We are of the opinion that the legislature only intended, in enacting Sec. 3, to meet the former decisions of this court, in construing former codifications of the penal laws, which held that the codifiers having failed to bring forward in said codes certain penal statutes, same were not invalidated or repealed by reason thereof. In keeping with this view, we are of the opinion that the trial judge was not in error in refusing to sustain the appellant's motion to quash the information and complaint, and that Art. 739, when considered in the light of the civil statutes, is not ambiguous, vague, or uncertain, by reason of failing to define the term "lawful authority."
The appellant also complains of the action of the court in permitting the County Attorney to amend the jurat to the complaint by adding thereto the name of the officer before whom it was made. The amendment was made before the trial began. There was no error in the court's action in this respect. Flournoy v. State, 51 Tex.Crim. Rep.; Cubine v. State,151 S.W. 301; Adams v. State, 192 S.W. 1067; Nichols v. State,208 S.W. 931.
In bill of exception No. 1 the appellant complains of the refusal of the court to sustain his motion to quash the jury panel because the jury commissioners who selected the jury were not from different parts of the county, but were all from the city of Edinburg, in said county, and because the jurors selected by the jury commission were taken largely from the towns of Edinburg, McAllen and Pharr, and were not uniformly selected from over the county at large. This court has held that the civil statutes relative to selecting jury commissioners, and relative to other matters complained of by appellant herein, are directory and not mandatory, and that the appellant must show some injury resulting to him before this court will reverse a case because of a failure to follow strictly the civil statutes in question pertaining to such matters. This the appellant has not done. Whittle v. State,43 Tex. Crim. 468, 66 S.W. 771; Williams v. State, 45 Tex. Crim. 218,  75 S.W. 859; Walker v. State, 267 S.W. 988.
In bill No. 2 complaint is made to the action of the court in *Page 99 
refusing to sustain the appellant's challenge for cause to the juror, McKenzie. This bill of exception shows that the appellant peremptorily challenged the juror in question and struck his name from the list, and that he did not sit in the case. The bill, as presented, shows no error.
Bill No. 5 complains of the refusal of the court to give in charge to the jury appellant's special charge No. 2, to the effect that masseurs are not amenable to the Medical Practice Act, and that if the jury believed from the evidence that the appellant was acting at the time in the capacity of a masseur, to acquit him. We are of the opinion that there was no error in the refusal of this charge, as the uncontradicted testimony shows that the witness Rouse called the appellant to treat his wife as a chiropractor, that the said Rouse knew the methods of treatment used by chiropractors, that Rouse's wife had been under the treatment of chiropractors for several years prior to this instance, and that the appellant "adjusted" her spine as a chiropractor.
Bill of exception No. 6 complains of the refusal of the court to give in charge to the jury appellant's special charge No. 3 to the effect that although the jury should not believe that the appellant had lawful authority to practice medicine in this state, still they could not convict him unless they further believed beyond a reasonable doubt that he treated or offered to treat a disease or disorder of Mrs. George Rouse's in said county about the time alleged in the information. We think there was no error in refusing to give this charge, as the court's general charge sufficiently covered this phase of the case.
Bill No. 7 complains of the refusal of the court to give in charge to the jury appellant's special charge No. 4 to the effect that "physicians and surgeons" and the words "treat or offer to treat disease and disorders" are to be taken in the sense in which they are ordinarily used. We are unable to see any error in the refusal to give this charge, and are of the opinion that the facts in this case did not call for such a charge.
Finding no reversible error in the record, after a careful examination thereof, we are of the opinion that the judgment of the trial court should be affirmed, and it is accordingly so ordered.
Affirmed.
The foregoing opinion of the Commission of Appeals has been examined by the Judges of the Court of Criminal Appeals and approved by the Court. *Page 100 
                    ON MOTION FOR REHEARING.